[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 22, 2006
                             No. 06-12006                  THOMAS K. KAHN
                             No. 06-12007                      CLERK
                             No. 06-12008
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 05-00112-CR-3-RV
                   D. C. Docket No. 05-00127-CR-3-RV
                   D. C. Docket No. 05-00137-CR-3-RV

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus

ANTOINETTE DELORES ROCAMORA,

                                                         Defendant-Appellant.

                       ________________________

                Appeals from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (November 22, 2006)

Before BIRCH, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Gwendolyn Spivey, appointed counsel for Antoinette Delores Rocamora in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Rocamora’s conviction

and sentence are AFFIRMED.




                                           2